DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 06/29/2022 has been entered and made of record. 
Currently pending Claims:	1-5, 7-22
Independent Claims		1, 9, and 16
Amended Claims:		1, 3-5,7, 9,13-14, 16,18-19
Cancelled or Withdrawn:	6
Newly Added:			22
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues Jeon does not disclose “determining a binary value based on the bit string” or  “determin[ing] a first cyclic redundancy check (CRC) value based on the binary value,” as recited in amended claim 1. (Applicant’s remarks, Page 12 last para.-Page 13 Para 1).
In response to applicant’s arguments the examiner respectfully disagrees. Jeon in Fig. 4 discloses “determining a binary value based on the bit string “as shown below next to applicant’s enabling portion of the disclosure (Fig. 13). In Fig. 4, [0058]-[0063] Leon discloses a 3X3 grid of census transformed bits (9 bits in total: three 0’s, five 1’s and a blank (don’t care) value at the center: 1010 1110). Jeon determines an 8 bit  binary value 10101110: output string (binary value) from the 9 bits by not including the blank center value) which meets the broadly claimed limitation “determining a binary value based on the bit string”. This interpretation is consistent with applicant’s specification.
[0122] The cores 208 and/or the core controller 1100 can generate the bit signature 1308 by arranging the transformed image data 1306 into a bit string having a size or length of 24 bits, where the "X" value is not included. [Emphasis Added].

19669138
Jeon et al US 2008/0037862 A1

    PNG
    media_image1.png
    489
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    506
    media_image2.png
    Greyscale





STAUDENMAIER discloses “determin[ing] a first cyclic redundancy check (CRC) value based on the binary value.”   (STAUDENMAIER, Fig. 5, “Checksum generating circuit 20” generates CS0 based on X2. See [0052] “a checksum generating circuit 20” … “The checksum generating circuit 20 can be arranged to generate one or more checksums CS0 for at least a part of a frame of the processed digital video stream X2. 
Although STAUDENMAIER does not explicitly disclose the CRC value it generates is based on census transformed “binary value”, the Examiner asserts that the process of generating CRC value for binary sequence representing an image frame as in STAUDENMAIER is the same as generating CRC value for census transformed “binary value”.  Therefore, the claimed invention does not distinguish over prior art STAUDENMAIER. 
Therefore, applicant’s argument is not persuasive. Rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (20150281742 A1) hereinafter “STAUDENMAIER“  in view of Jeon et al. (US 2008/0037862 A1)” hereinafter “Jeon”.
Regarding claim 9 and 16 (Currently Amended) STAUDENMAIER-Jeon
STAUDENMAIER discloses 9. A system (Video generating circuit 31, FIG. 5) comprising: 
A) a camera configured to capture an image frame (camera 31, video generating circuit 31); and 
B) an integrated circuit coupled to the camera (a circuit arrangement 10 (In Fig. 1, Fig. 4) coupled to camera 31 (Fig. 5). “[T]he circuit arrangement 10 may be any kind of circuit arrangement, like e.g. an integrated circuit, a SoC, a microcontroller, a multi-core processor or the like” [0070]), the integrated circuit including: 
	a hardware accelerator (HWA) (a video accelerator integrated in a microprocessor. [0078], processing circuit 12, Checksum generating circuit 20) configured to: 
		i) generate second (X2) based on first (X1) associated with the image frame (“This processing circuit 12 can be arranged to process the digital video stream X1 and to provide a processed digital video stream X2 to an output interface 13” 0047) . . . ; and 
		ii) determine a first cyclic redundancy check (CRC) binary value (STAUDENMAIER, Fig. 5, “Checksum generating circuit 20” generates CS0 based on X2. See [0052] “a checksum generating circuit 20” … “The checksum generating circuit 20 can be arranged to generate one or more checksums CS0 for at least a part of a frame of the processed digital video stream X2. [0052].  Verification at the destination (display) of the changing code within the frame of the video stream can be employed to confirm that the digital video stream is not in a frame freeze condition or another fault condition prior to displaying the digital video stream at the display. If for example a fault condition is detected by this kind of code verification process, an operator can be made aware of this fault. [0005] 0020); and 
C) a host device interface1 (memory 21, Fig.2 or memory 45, Fig. 5, memory 21 in Fig. 6) configured to transmit the CRC value (“CS1, Cs2, …CSn”, Fig. 2) to a host device (In Fig.2, memory 21 provides CS1, Cs2, …CSn to analyzing unit 22 (comparator 23) in Fig. 2. See also, In Fig. 5, Memory 21 and 45 provide CS1, Cs2, …CSn and CS1’, Cs2’ respectively. See also in Fig. 6, Memory 21 provide CS1-CSn) to detect an image frame freeze condition based on the CRC value. (analyzing unit 22, Fig. 2 … detects “frame freeze or hang-up condition” based on comparison result of the CRCs. [0052]-[0057], [0031-[0032], Fig. 5 [0060].). stack memory 45 transmits Cs1-Csn to comparator unit 23, which in turn sends its result to hung up counter 24, then at Decider device 25 whether error occurred is determined. Fig. 5 [0060].
STAUDENMAIER does not explicitly disclose the second image as being generated . . .by at least performing a census transform on the first image data, arranging the census transform data into a bit string, and determining a binary value based on the bit string;
However, Jeon discloses … by at least performing a census transform on the first image data (Fig. 3, performing “census transform” on “input image” by “census transform module 120”, [0013] [0022], [0038]), arranging the census transform data into a bit string ( Fig. 4 arranging the census transform data 3X3 grid with center pixel 9 bits 1010-1110), and determining a binary value based on the bit string2 (Jeon, determines an 8-bit binary value “10101110: output bit string” by not including the center value (which is blank) from the 3X3 9 bits 1010-1110 bit string,  Fig. 4).
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Jeon in order to check if two images match [Jeon, 0011].
Regarding claim 10 (Currently Amended) STAUDENMAIER-Jeon
STAUDENMAIER-Jeon discloses The system of claim 9, 
wherein the image frame is a first image frame and the CRC value is a first CRC value, 
wherein the system further includes configured to generate an alert in response to the first CRC value matching a second CRC value, and 
wherein the second CRC value is associated with a second image frame captured by the camera before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Regarding claim 20 (Currently Amended) STAUDENMAIER-Jeon
STAUDENMAIER-Jeon discloses 20. The method of claim 16, wherein the comparing of the first CRC value to the second CRC value is a first comparison (S2), wherein the method further includes: 
determining a third CRC value based on the first (“calculate check sum” S1, Fig. 3); 
determining a fourth CRC value based on first transformed pixel data associated with the first (calculate check sums1), Fig. 3; 
performing a second comparison of the third CRC value to a fifth CRC value associated with the second image frame, the fifth CRC value based on third image data associated with the second image frame (compare with previous check sums S2, Fig. 3); 
performing a third comparison of the fourth CRC value to a sixth CRC value associated with the second image frame, the sixth CRC value based on second transformed pixel data associated with the third image data (compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES); and 
in response to at least one of the first comparison, the second comparison, or the third comparison indicative of a difference between corresponding CRC values, generating the alert (When hung –up encounter in S6 evaluates to YES in S6, then “Issue error” S7, [0067], [0068] Fig. 3).
Regarding claim 21 (Currently Amended) STAUDENMAIER-Jeon
STAUDENMAIER-Jeon discloses 21. The method of claim 16, 
wherein a vehicle electronic control unit (analyzing unit 22) is configured to compare the first CRC value to the second CRC value (comparator 23, Fig. 2 compare with previous check sums S2, Fig. 3.), wherein the method further includes 
in response to generating the alert, not displaying the first image frame on a display panel (STAUDENMAIER, interrupting device 40 (embodied as monitoring units), coupled to the analyzing unit, configured to interrupt the input interface 11 and/or output interface 13 if an error signal is provided from the analyzing unit to the interrupting device. [0034], [0040],[0074]. Note that the output interface is connected to display 32. Fig. 6); and 
in response to the first CRC value not matching the second CRC value, displaying the first image frame on the display panel (STAUDENMAIER, If an error signal is not received the output interface 13 remains interrupted. [0034], [0040]).
Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon and further in view of Schnebly et al.  (US 2009/0147861 A1) hereinafter “Schnebly”.
Regarding claim 17 STAUDENMAIER-Jeon-Schnebly
STAUDENMAIER-Jeon discloses 17. The method of claim 16, further including: 
… display panel (display 32); and 
displaying a third image frame captured by the camera after the first image frame in response to the image frame freeze condition not being detected. ([0049] At an output terminal 16 of the output interface 13, the processed digital video stream X2 may be tapped, e.g. by any kind of display device (not shown in FIG. 1 [display 32, Fig. 6]), such as a screen, monitor, display or the like. )
Although STAUDENMAIER-Jeon discloses “alert” 
STAUDENMAIER-Jeon does not explicitly disclose “displaying the alert on a display panel;”
However, Schnebly discloses a display processor 260, Fig. 2 for “displaying the alert on a display panel;” (3Schnebly, “When the frame freeze detection code extracted from a frame matches the expected code, then the video stream is not frozen and the frame 105 may be presented on the video display 100. Otherwise, when the codes do not match, a fault indication may be presented to the operator using the video display 100, a lamp, LED, siren, buzzer, or other indicator of system fault.” [0028]).
Therefore it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of Schnebly as suggested since STAUDENMAIER suggests recognizes the need “for safety critical applications it is important for a user or operator to know quickly that the digital video stream has failed, e.g. to realized that the vehicle speed indicated is not correct or that despite the image from the rear view camera not changing the vehicle is actually moving. (STAUDENMAIER [0004]).
Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon and further in view of Miele (US 2021/0067173 A1).
Regarding claim 1 (Currently Amended) STAUDENMAIER-Jeon-Miele
STAUMANDER-Jeon discloses most of the limitations of claim 1 (See rejection of system claim 9.) Any additional elements/limitations recited in claim 1 are addressed below.
STAUDENMAIER-Jeon discloses A hardware accelerator (a video accelerator integrated in a microprocessor. [0078]) comprising: 
A) a core logic circuit (STAUDENMAIER, multi-core processors, some circuit arrangements or integrated circuits (ICs) can contain multiple CPUs on a single chip. Those ICs are called multi-core processors. An IC containing one or more CPUs can also contain peripheral devices, and other components of a computer system. This is called system on chip (SoC). Circuit arrangement 10 can multi-processor core [0070] a. circuit, logic circuit arranged to perform the functioned described, [0078]);
C) a first interface coupled to a second interface, the second interface coupled to memory (STAUDENMAIER, “the memory is arranged to store at least one checksum per stored image frame of the generated digital video stream. “see claim 9), the first interface configured to transmit the first CRC value obtained from the memory to a host device. ([0079] For example, the connections may be a type of connection suitable to transfer signals from or to the respective nodes, units or devices, for example via intermediate devices. Accordingly, unless implied or stated otherwise the connections may for example be direct connections or indirect connections.” [0079] );
STAUDENMAIER-Jeon does not explicitly disclose
B)  “a load/store engine (LSE) coupled to the core logic circuit, the LSE”
However, Miele discloses B) “a load/store engine (LSE) coupled to the core logic circuit, the LSE” (Miele, CPGPU cores 1962, Fig. 19D, [0321]. In at least one embodiment, GPGPU cores 1962 and load/store units 1966 are coupled with a cache memory 1972 and a shared memory 1970 via a memory and a cache interconnect 1968. [0321]) the LSE a load/store engine (LSE) (Miele, a GPU-based CRC processing unit 202(1), similar to other GPU-based CRC processing units shown, comprises a load/store unit, 0058])
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER-Jeon as suggested by Miele in order to perform to detect and correct errors very shortly after signals are received. [Miele, 0046].
Regarding claim 2 STAUDENMAIER-Jeon-Miele
STAUDENMAIER-Jeon-Miele discloses The hardware accelerator of claim 1. wherein the first interface is configured to cause the host device to generate an alert in response to the first CRC value matching a second CRC value, and wherein the second CRC value associated with a second image frame captured before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Claim Rejections - 35 USC § 103
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon-Miele and further in view of Dubey et al. (US 20190075290 A1) hereinafter “Dubey”.
Regarding claim 3 and 18 STAUDENMAIER-Jeon-Miele-Dubey
STAUDENMAIER-Jeon-Miele discloses 18. The method of claim 16, wherein the first s wherein the method further includes: 
…
determining a third STAUDENMAIER, checksum generating circuit 20 [0022] The checksum generating circuit can be arranged to generate a checksum over an image, or part of it. Preferably, this can be done by using CRC. CRC stands for cyclic redundancy check and denotes an error-detecting code commonly used in digital networks and storage devices to detect accidental changes to raw data.” [0022], [0029]). …
…
…
comparing the third CRC value to a fourth CRC value, the fourth CRC value associated with the second image frame captured by the camera prior to the first image frame (STAUDENMAIER, compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES); and 
in response to the third CRC value matching the fourth CRC value based on the comparison, generating the alert indicating the image frame freeze condition has been detected (STAUDENMAIER, compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES ).
STAUDENMAIER does not explicitly disclose 
determining a sum of the one or more pixel values, a minimum value of the one or more pixel values, or a maximum value of the one or more pixel values; 
… based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values.
However, Dubey discloses 
determining a sum of the one or more pixel values (Dubey, sum these absolute value differences, 0026), a minimum value of the one or more pixel values, or a maximum value of the one or more pixel values (Dubey, [0026] In block 302, the SoC generates a transmission-side signature, such as timestamp, a histogram, a cyclic redundancy check (CRC) value, a frame difference signature, or a secure hash algorithm (SHA) value.] for the image received in the block 314.); and 
…based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values. (Dubey, Fig. 2, generate transmission signature 302 “a cyclic redundancy check (CRC) value” based on sum of absolute value difference values [0026]);
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Dubey in order to perform display validation [Dubey, 0009, 0010].
Claim Rejections - 35 USC § 103
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon and further in view of DANILOV et al. (RU 2642402 C1) hereinafter “DANILOV”.
Regarding claims 4 and 13 STAUDENMAIER-Jeon-DANILOV
STAUDENMAIER-Jeon discloses The system of claim 9 substantially.
STAUDENMAIER-Jeon does not explicitly disclose wherein the CRC value is a first CRC value, and  wherein the first configured to: 
generate a first image data statistic by determining a minimum value or a maximum value of the one or more pixel values; and 
determine a second CRC value based on the minimum value or the maximum value of the one or more pixel values.
However, DANILOV  discloses generate a first image data statistic by determining a minimum value or a maximum value of the one or more pixel values; (DANILOV, maximum and minimum value Dmax[i] and Dmin[i]); and 
determine a second CRC value based on the minimum value or the maximum value of the one or more pixel values (DANILOV, brightness value of the pixels neighboring the video frames are compared to detect duplicate frames in video. Abstract).
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of DANILOV  as suggested in order to detect duplicate frames in video (DANILOV, Abstract).
Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER-Jeon-Miele and further in view of Kaempfer et al. US 2012/0237101 A1. hereinafter “Kaempfer”.
Regarding claim 22 (Currently Amended) STAUDENMAIER-Jeon-Miele-Kaempfer
STAUDENMAIER-Jeon-Miele discloses the invention substantially as claimed The hardware accelerator of claim 1, wherein the first image data includes one or more pixel values, wherein the core logic circuit is configured to 
generate an image data statistic by determining a sum of squares value of the one or more pixels, and wherein the LSE is configured to determine a second CRC value (STAUDENMAIER, “the checksum generating circuit 20 can be arranged to generate a CRC checksum or other error detection code.” [0053] CRC, checksum, checksums [0018], see also [0057]) …. 
STAUDENMAIER-Jeon-Miele does not explicitly discloses based on the sum of squares value
However, Kaempfer discloses . . . based on the sum of squares value. (Error detection code (EDC) such as Cyclic redundant code (CRC) Fig. “a sum of absolute values of differences” [0086], [0089) 
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of Kaempfer as suggested since “CRCs are simple to implement in binary hardware, easy to analyse mathematically, and particularly good for detecting common errors caused by noise or the like in a transmission path.” [STAUDENMAIER, [0022]).
Allowable Subject Matter
Claims 5, 7-8, 11-12, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180288356 A1, Kaushikkar et al.  (US 20200081836 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Host device interpreted in view of applicant’s specification (PG-Pub 0057)
        2 Examiner interpretation of this limitation is in view of applicant’s specification PG-PUB Page. 122, Fig. 13
        3 Wendel, 20160037186 A1 a fault indication may be presented to the operator or user using the video display 100, e.g. a lamp, LED, siren, buzzer, or other indicator of system fault.” [0008])